Title: To Benjamin Franklin from David Hall, [c. 14] August 1759
From: Hall, David
To: Franklin, Benjamin


Dear Sir
Philada: Augt: [c. 14] 1759
I have only time now to own the receipt of Yours by Simpson, for which I am oblidged, Captain Spain going off a day or two sooner than I expected, And to inclose You the second Copy of a Bill of Exchange for two hundred Pounds Sterling, the first of which was sent You by the William and Mary, Capt: Nicholson. I am glad the Affair of the Bill thought to be lost, is cleared up, shall write you fully by Hamet, who sails next Week. Remember me kindly to Your Son. Give You Joy of Niagara, Ticonderoga, and Crown Point, being Under English Colours and hope to do the same by Hamet with respect to Quebec, and in the mean time Am Dear Sir Yours very Affectionately
David Hall
Copia Sent by the Snow Chippenham Capt: SpainTo B. FranklinNo. of the Bill 1167

